Dear Auditor Montee:
This office received your letter of October 8, 2009, submitting a fiscal note and fiscal note summary prepared under § 116.175, RSMo, for an initiative petition submitted by Gregory Thompson. The fiscal note summary that you submitted is as follows:
  Most state and local governmental entities estimate no costs or savings. However, depending on the legal interpretation of the proposal, some state and local governmental entities may incur unknown costs related to court actions, program benefits for the unborn, health services to pregnant women, and the possible prohibition of certain research activities.
Under § 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
  Very truly yours, _________________  CHRIS KOSTER
Attorney General